Citation Nr: 1035389	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's had active military service from July 1954 to July 
1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which in part denied service connection for tinnitus. 


FINDINGS OF FACT

1.  The Veteran has current hearing loss and tinnitus 
disabilities.

2.  The Veteran experienced acoustic trauma during active duty in 
the form of exposure to the noise of engines without hearing 
protection during his duties as a mechanic.  

3.  Service connection has been granted for bilateral 
sensorineural hearing loss.  

4.  VA medical opinions indicate that the Veteran's current 
tinnitus is not likely the result of military noise exposure.

5.  A private medical opinion indicates a link between the 
Veteran's current tinnitus and military noise exposure.

6.  The Veteran reports a continuity of symptomatology of ringing 
in his ears dating back to the in-service noise exposure. 

7.  The evidence is at least in equipoise as to whether the 
Veteran's current hearing loss and tinnitus disability is related 
to his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records do not reveal any 
complaints or diagnosis of tinnitus during service.  

In June 2007, a VA audiology Compensation and Pension examination 
of the Veteran was conducted.  The examiner's medical opinion was 
that the Veteran's bilateral hearing loss was a result of noise 
exposure during service.  However, the examiner did not link the 
Veteran's complaints of tinnitus to service because of a lack of 
detail in reporting of the symptoms by the Veteran.  

In April 2009, another VA audiology Compensation and Pension 
examination of the Veteran was conducted.  The Veteran reported 
having periodic tinnitus in both ears.  He did not recall having 
tinnitus during service, or know exactly when his symptoms of 
ringing in the ears started.  The examiner reviewed the evidence 
of record and stated that the Veteran's tinnitus "was not caused 
by noise exposure during service."  The examiner based his 
opinion on the vague information provided with respect to the 
original onset of symptoms and the fact that the frequency and 
duration of the tinnitus reported was "not characteristic of 
tinnitus associated with noise exposure."  

The Veteran also submitted an October 2008 private audiology 
examination report.  The Veteran reported having tinnitus that 
"he rates at a 6 on a ten point loudness scale."  The examiner 
diagnosed the Veteran with bilateral high frequency, 
sensorineural hearing loss.  The examiner also stated that given 
the Veteran's history of "military noise exposure, the potential 
for acoustic trauma during military service exists and is as 
likely as not the current disability resulted from noise exposure 
while enlisted in the military."  Given the most favorable 
interpretation this opinion appears to link both the Veteran's 
hearing loss and his tinnitus to noise exposure during service.  

The Veteran is service-connected for sensorineural hearing loss 
which is the result of noise exposure during active service.  The 
medical evidence establishes he has a current tinnitus 
disability.  The key questions are whether the Veteran's current 
hearing loss disability is related to service, or the service-
connected hearing loss.  

The VA examiner in the 2007 examination report indicated that a 
link could not be made between service and the Veteran's tinnitus 
because of a lack of detail.  This opinion seems to be much less 
probative than the other two of record.  The 2009 VA medical 
opinion is more reasoned and indicates that the tinnitus reported 
on examination was "not characteristic of tinnitus associated 
with noise exposure."  The 2008 private medical opinion 
indicates more prominent symptoms of tinnitus being reported and 
links the tinnitus to noise exposure during service.  

The Veteran's assertions of record seem to indicate, albeit 
obliquely, a continuity of symptomatology of tinnitus dating back 
to the noise exposure during service.  Lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Davidson v. Shinseki, 581 F.3d. 
1313 (Fed. Cir. 2009).  Such is the case at present as symptoms 
of ringing in the ears, tinnitus, is a symptom which the Veteran 
is capable of identifying and observing without any specialized 
medical training.  

The Board finds the Veteran's reports of noise exposure during 
service and a continuity of symptoms dating back to service to be 
credible.  Significantly, the Board has difficulty reasonably 
disassociating the Veteran's claimed tinnitus from either his 
service-connected sensorineural hearing loss or the in-service 
noise exposure which was the cause of the hearing loss.  
Therefore, the evidence of a link between the current tinnitus 
and service appears to be in at least in equipoise, and any doubt 
must be resolved in the Veteran's favor.  Accordingly, service 
connection for tinnitus is warranted.





ORDER

Service connection for tinnitus is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


